UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A Amendment Number 1 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):October 17, 2012 EFL OVERSEAS, INC. (Name of Small Business Issuer in its charter) Nevada 000-54328 26-3062721 (State of incorporation) (Commission File No.) (IRS Employer Identification No.) 333 N. Sam Houston Parkway East, Suite 600, Houston, Texas77060 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code:(281) 260-1034 (Former name or former address if changed since last report) Check appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below) o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) EFL Overseas, Inc. is filing this Amendment Number 1 on Form 8-K/A to its Form 8-K that was originally filed with the Securities and Exchange Commission (“SEC”) on October 22, 2012 (the “Original 8-K”) toprovide the financial informationconcerning ouracquisition of the entire right and interest in the Kotaneelee Gas Project (“KGP”) held by Nahanni Energy Inc., 1700665 Alberta Ltd., Apex Energy (2000), Inc. and Canada Southern Petroleum #1 L.P. (jointly “Nahanni”). Such expanded information includes audited schedules of revenues, royalties and operating costs for the Nahanni Kotaneelee Properties for the years ended August 31, 2012 and 2011 together with our proforma financial information as of October 17, 2012. This Amendment Number 1 continues to speak as of the date of the Original 8-K, and we have not updated the disclosure contained herein to reflect any events that occurred at a later date other than those set forth above. All information contained in this Amendment Number 1 is subject to updating and supplementing as provided in our periodic reports filed with the SEC subsequent to the date of the filing of the Original 8-K. ITEM 2.01 COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS. On October 17, 2012, we closed a Share Purchase Agreement (the “Purchase Agreement”) with Nahanni for the acquisition of its entire right and interest (generally a working interest of 30.664%) in 30,542 acres of land and minerals, more or less, together with additional assets associated with those lands, locatedin the Kotaneelee Area, Yukon Territory, Canada (the “Nahanni Assets”). The Nahanni Assets include its working interest in a gas dehydration plant (capacity: 70 million cubic feet per day), one water disposal well (capacity: 6,000 barrels per day), one gas well temporarily shut-in for maintenance, and two suspended gas wells, flarestack, storage tanks, airstrip, roads, gathering systems, geological data, equipment, and other transportation and camp infrastructure. As consideration for the Nahanni Assets, we paid CAD$400,000 (USD$398,550) in cash, and CAD$4,100,000 (USD$4,190,610) in shares of one of our subsidiaries, which are exchangeable for 1,614,767 shares of our restricted common stock. The number of shares issued by our subsidiary was calculated by dividing $4,190,610 by the volume weighted average trading price of our stock for the ten (10) trading days prior to closing the Purchase Agreement.Both the cash paid and stock issued for the Nahanni Assets are subject to certain holdbacks for asset related liabilities or breach of representations and warranties. In addition, we indemnified Nahanni against its portion of the abandonment, reclamation and environmental liabilities associated with the Nahanni Assets. Early estimates of those liabilities range from $9,000,000 to $10,000,000. We intend to actively develop and explore our leasehold interests in the KGP which will defer these potential liabilities into the longer term. Prior Acquisition of Interests in the KGP On July 18, 2012, we completed the acquisition of Devon Canada’s entire right and interest (generally a working interest of 22.989%, with a working interest of 69.337% in one gas well) in the KGP.As a result of the closing of the Nahanni acquisition, we now generally own a 53.65% interest in the KGP. We are also pursuing the acquisition of additional working interests in the KGP. 2 ITEM 9.01 FINANCIAL STATEMENT AND EXHIBITS. Financial Statements of Business Acquired The accompanying statements include revenues and related royalties from the sale of natural gas production and direct operating costs associated with the Nahanni Assets for the periods prior to the closing date. Revenues and direct operating expenses are presented on the accrual basis of accounting and were derived from Nahanni’s historical accounting records. During the periods presented, the Nahanni Assets were not accounted for or operated as a separate division or entity, and the Canadian-based entities comprising Nahanni were privately held. As a result, the Nahanni Assets were not accounted for in accordance with U.S. generally accepted accounting principles (“GAAP”). Certain expenses such as depreciation, depletion and amortization, asset retirement obligations, future capital costs, impairment of unevaluated properties, bad debt expense, general and administrative expenses, interest and corporate income taxes were not allocated to the Nahanni Assets. Accordingly, complete separate financial statements reflecting the financial position, results of operations and cash flows of the Nahanni Assets prepared in accordance with GAAP are not presented because the information necessary to prepare such statements is neither readily available on an individual property basis, nor practicable to obtain in these circumstances. As such, the accompanying statements are not intended to be a complete presentation of the revenues and expenses of the Nahanni Assets and are not indicative of the results of the operation of the Nahanni Assets going forward due to the omission of various expenses as described above. Accordingly, the accompanying statements of revenues and direct operating expenses of the Nahanni Assets are presented in lieu of the GAAP financial statements required under section 210.8-05 of SEC Regulation S-X. 3 Schedules of Revenues, Royalties and Operating Costs for the NAHANNI KOTANEELEE PROPERTIES Years ended August 31, 2012 and 2011 4 KPMG LLP Chartered Accountants Telephone (403) 691-8000 2700 205 – 5th Avenue SW
